Exhibit 20
                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION
_____________________________________________

HOWARD, et al.,

                 Plaintiffs,
vs.
                                                                Case No. 17-cv-8146

COOK COUNTY SHERIFF’S OFFICE,
and COUNTY OF COOK                                              Judge Matthew F. Kennelly
                                                                Mag. Judge Sidney I. Schenkier


            Defendant.
_____________________________________________


                  EXPERT REBUTTAL REPORT OF KATHLEEN K. LUNDQUIST, Ph.D.

      I, KATHLEEN K. LUNDQUIST, under penalty of perjury, state as follows:

1. I have been retained by counsel for Plaintiffs to review and analyze the expert report (dated

      March 7, 2019) of Defendants’ expert, Dr. Benjamin Wilner, in Howard, et al. v. Cook County

      Sheriff’s Office and County of Cook (No. 17-cv-8146). I have examined the data produced

      by Dr. Wilner, his analysis of the data and the conclusions he reached concerning sexual

      harassment of female employees.

PROFESSIONAL BACKGROUND

2. I am an Industrial/Organizational Psychologist currently employed as President and CEO of

      APTMetrics, Inc., in Darien, Connecticut. My work experience over the past 30 years has

      been in the areas of Industrial Psychology and Psychometrics, focusing on the use of

      empirical evidence to design, validate and assess the fairness of human resource practices,

                                                 1
   such as the analysis of job requirements, the validation of employee selection procedures,

   and the design of related human resource processes. I have been a Fellow with the

   Psychological Corporation, a Summer Research Fellow with the Educational Testing Service

   (ETS), and a Research Associate with the National Academy of Sciences.

3. Throughout my professional career, I have extensively researched, designed, and conducted

   statistical analyses and provided consultation to major corporations in the banking, financial

   services, technology, retail, electronics, aerospace, pharmaceutical, telecommunications,

   and electric utility industries, as well as for federal, state, and local agencies and not-for-

   profit organizations.

4. I have consulted with both plaintiffs’ and defendants’ counsel in employment discrimination

   cases and have testified as an expert witness in numerous such cases and provided

   statistical analysis as part of that testimony. I have served as an expert for the states of

   Alabama, California, New Jersey, New York and Rhode Island; the cities of Boston, MA;

   Garland, TX; Houston, TX, and Tulsa, OK, as well as the U. S. Department of Labor, the U. S.

   Department of Justice, and the U. S. Equal Employment Opportunity Commission.

5. I have been appointed by the U. S. Department of State to serve multiple three-year terms

   as a member of the Examiner’s Board for the Foreign Service; have served as a member of

   the expert panel on work analysis and assessment for the U. S. Department of Labor’s

   National Skill Standards Board, chairing its Endorsement Review Panel, and have presented

   invited testimony on multiple occasions to the U. S. Equal Employment Opportunity

   Commission concerning fairness in employment procedures.




                                                 2
6. I have also served or am currently serving as a court-appointed expert to help carry out the

   provisions of consent decrees in employment discrimination class actions involving

   Abercrombie & Fitch, Bank of America, Coca-Cola, Dell, the FBI, Ford, Kodak, Morgan

   Stanley, Sodexo, Target and the U.S. Census Bureau. My role in these settlements has

   included reviewing and modifying where necessary the organization’s human resources

   practices, including statistically evaluating the fairness of such practices. My qualifications

   are set forth in my curriculum vita, which is attached to this report as Attachment A. A list

   of cases in which I have testified at trial or in deposition in the last four years is also

   contained in Attachment A.

7. I am currently licensed as a psychologist in the State of Connecticut.

INVESTIGATION

8. The data and documents I used to form my opinions in this case are listed in Attachment B.

   I reviewed the Complaint, various declarations and deposition testimony and analyzed the

   data produced by Dr. Wilner and defense counsel covering the period from January 2015

   through September 2018.

9. I have been assisted in this work by Dr. James DeLeon and Dr. Zoe Zhang, Industrial

   Psychologists employed by APTMetrics.

THE RELEVANT DATA FOR ANALYSES IN THIS CASE

10. It is my understanding from the Third Consolidated Complaint (November 14, 2018) that

   this case concerns sexually harassing behavior by male inmates against females employed

   by the Cook County Sheriff’s Office (CCSO) at the Jail (including women working as

   Corrections Officers, Social Workers, Librarians, etc.) or as Court Services Deputies at the



                                                  3
      Leighton Courthouse, along with female medical personnel employed by the County in

      positions with Cermak Health Services, the provider of daily health care for detainees at the

      Jail.

11. It is further my understanding that sexual harassment directed at Assistant Public Defenders

      (APDs) is not at issue in this case, nor are incidents which involve sexually harassing

      behavior by female inmates or sexually harassing behavior which is directed against male

      employees, other inmates or visitors.

12. The relevant locations at issue are the Jail and the Leighton Courthouse.

13. The Cook County Offender Management System (CCOMS) is a database in which

      information about inmate misconduct is recorded and categorized by the nature and

      severity of the offense. Incident codes are used to describe the offenses

      (CCSO_Howard_0078544-0078547; CCSO_Howard_0078551-0078554). In his report, Dr.

      Wilner identified and counted five relevant incident codes reflecting three types of sexual

      misconduct:

           •   Indecent Exposure (codes 210 and 3231): Intentional exposure of genitals, buttocks,

               pubic region or female breasts (areola or nipples) and/or unauthorized nudity.

           •   Sexual Harassment (codes 216 and 3252): Subjecting another person to sexually

               harassing or sexually suggestive conduct, including making sexual proposals.

           •   Masturbation (313): Masturbation in public or in front of staff or visitors

       This report will examine the above codes as well as two additional codes which relate to


1
    Indecent Exposure was coded as 210 prior to May 2017 and coded as 323 after May 1, 2017.
2
    Sexual Harassment was coded as 216 prior to May 2017 and coded as 325 after May 1, 2017.



                                                        4
    sexual misconduct not considered by Dr. Wilner in his report:

        •    Sexual Activity (316): Engaging in acts of a sexual nature, including penetration, without use

             of force or threat3, and

        •    Sexual Abuse/Assault (412): Forceful act of sexual conduct or sexual penetration committed

             on a staff member, visitor or another inmate.

14. In addition, as discussed later in this report, incident descriptions for three other incident codes –

    Aggravated Verbal Threat (301), Verbal Threat to Staff (320) and Disrespect to Staff (322) – were

    found on occasion to include some incidents which are sexual in nature but were not coded as such.

    Since we did not have sufficient time to review and examine all the incidents associated with these

    codes, we elected not to include them in our formal counts of sexual misconduct. They are

    discussed later as examples of the types of incidents which lead to the conclusion that not all sexual

    misconduct has appropriately been accounted for.

15. Incident data were provided for the period January 2015 through September 2018.


ERRORS IN THE DATA REPORTED BY DR. WILNER

16. Dr. Wilner included in his analyses incidents that are not relevant to this case and excluded incidents

    that are relevant. We focused on valid cases for the sexual misconduct codes listed above4. For the



3
  We did not include incidents with code 316 unless they were accompanied by another valid sexual misconduct
incident code.
4
  Although Dr. Wilner examined a range of other non-sexual incident codes (which he termed “300-level benchmark
incidents” and “403 benchmark incidents”), he presents the frequency of this misconduct to address a claim not
made by Plaintiffs, i.e., that sexual misconduct incidents are the most pervasive issue at CCJ. I was unable to find
such a claim in the Third Consolidated Complaint and indeed Dr. Wilner uses the following language in his report,
“Based on these comments one could conclude that Plaintiffs are claiming that the reported indecent exposure-
related incidents are the most pervasive issue at CCJ” (Wilner Report, p. 8, emphasis added). That is an inference
of Dr. Wilner, not a claim of Plaintiffs and therefore will not be addressed in this report, except to the following
extent. In his Figure 1, Dr. Wilner portrays what he terms 300-level benchmark incidents occurring many times more
frequently than sexual misconduct incidents, peaking in late 2017 at about seven times as frequently. However,
according to Defendants’ own categorizations, almost half of those “300-level benchmark incidents” are NOT
directed against staff members, but rather are most often batteries against other inmates. Eliminating from Dr.
Wilner’s flawed “benchmarks” the incidents directed against victims who are not relevant to this case (i.e., other


                                                         5
    period from January 2015 through September 2018, Dr. Wilner identified 2,073 incidents of sexual

    misconduct. When properly counted, we found 1,745 valid incidents.

17. Table 1 below shows the number of cases of sexual misconduct reported by Dr. Wilner and the

    number of cases added or eliminated based on our further review of the data5. The application of

    our criteria to Dr. Wilner’s dataset shows a less than careful attempt by him to ensure the accuracy

    of the data and cases he reports. Dr. Wilner failed to identify cases with relevant sexual misconduct

    codes and included data for a large number of cases unrelated to the allegations in this case.




inmates, visitors, and APDs) dramatically reduces the difference between sexual misconduct incidents and the
questionable “300-level benchmark” incidents.
5
  The cleaned data are contained in CCSO_Howard_0324283_CLEANv2 – Incident Reports by Source


                                                     6
                                               Table 1
                         Criteria Used to Remove Errors from Dr. Wilner’s Data

          Criterion                    Dr. Wilner’s Data                            Corrected/Cleaned Data
    Raw (uncleaned)          2280                                         2293
    cases                                                                 13 cases added with relevant sexual
                                                                          misconduct incident codes previously
                                                                          counted by Dr. Wilner as 300 level non-
                                                                          sexual benchmark incidents
    Within Timeframe         140 out of date range excluded               140 out of date range excluded
     (Jan 2015 – Sep
    2018)
    Relevant Sexual          44 cases excluded because coded              44 cases added by including codes 316
    Misconduct               as “Not a Relevant Violation                 and 412; 119 cases coded as “No
    Incident Code            Code”; Both 2,099 cases coded                Violation Code” were examined but not
                             with “Relevant Violation Code”               recoded as they would have been
                             and 148 coded as “No Violation               excluded by other criteria; 2,197 cases
                             Code” were counted in total                  with “Relevant Violation Code
    Location (excluding      24 cases at non-Leighton                     27 cases excluded at non-Leighton
    other non-Leighton       courthouses were excluded                    courthouses (3 additional cases
    courthouses)                                                          excluded: 2 identified at Markham by
                                                                          Incident Report narratives; 1 identified
                                                                          at Domestic Violation/DV courthouse)
    Victim Type (not     No exclusion of cases based on                   327 cases excluded with victim as APD,
    against APD or       victim type                                      Other, or both; 64 cases excluded with
    Other as a victim;                                                    male victim, or committed by female
    not committed by                                                      inmate, or duplicate/test/error reports,
    female inmate; not                                                    based on source file narratives; 123
    a                                                                     cases with “No Victim Type” were not
    duplicate/test/error                                                  recoded as they would have been
    report)                                                               excluded by other criteria); 1,779 valid
                                                                          reports on CCSO6 or Medical Personnel
    Final Count of           2,073                                        1,745
    Cases*




6
  In recoding incidents that had no victim type documented in the source file, the incidents that occurred on other
staff (e.g., social worker, teacher) were coded as “CCSO”, as CCSO staff was typically the reporter of such incidents.
*Note: Some cases were excluded based on multiple exclusionary criteria, so the final count of cases is fewer than
the total number of cases excluded by the criteria.


                                                          7
18. Dr. Wilner also examined the frequency of certain sexual misconduct by location within the jail

    (Wilner report, Figure 6). Unfortunately, the data in Dr. Wilner’s Figure 6 suffer from several data

    and computational issues. Dr. Wilner reports the monthly averages of incidents for three female

    housing divisions (Divisions 3, 4 and 5) not relevant to this case; includes a non-existent Division 15

    which he footnotes as “conservatively included” and reporting incidents “… considered not to have

    occurred within CCJ or the Courthouse” (Wilner report, p. 14, footnote 32), and fails to include

    incidents occurring at the Courthouse or at the Jail but outside a division in his Figure 6 and/or codes

    those incidents as occurring in the division in which the inmate resides. He also appears to have

    erroneously calculated average monthly incident rate as if all the divisions were in operation for the

    full period of time from January 2015 through September 2018. In fact, he reports the average

    monthly incident rate for Division 1 (which was only in operation from January 2015 through

    February 2016) as if it had operated for the full 45 months. As a result, he reported the monthly

    incident rate as 0.56 when in fact it was more than three times as high (1.79) for the months in

    which it was in operation. Dr. Wilner also combined counts for Division 3, a female housing division,

    with data from Division 3 Annex, a male housing division, and then treated the combined data as if it

    represented 45 months of operation (i.e., January 2015 through September 2018) even though

    Division 3 had residents for only 14 months and Division 3 Annex had residents for only 32 of 45

    months. In other words, he divided the counts by 45 months to get an average monthly rate, even

    though neither unit was in operation for anywhere close to 45 months.

19. Table 2 shows the differences in sexual misconduct incident counts for Dr. Wilner’s analyses and our

    counts by division after we recoded incidents which actually occurred in other locations in the jail or

    other divisions based on a review of the source files on the incidents. In some cases, the counts

    were also decreased based on the cleaning criteria in Table 1. Of note is that Dr. Wilner elected to

    combine the data for Divisions 8, 9 and 10 in his Figure 6, which distorts the picture and implies that



                                                     8
    sexual misconduct is barely occurring in the remainder of the jail and courthouse facilities. A

    comparison of Dr. Wilner’s original Figure 6 and his Figure 6 (Corrected) as discussed above is shown

    in Figures 1 and 2. Figure 2 provides a more accurate presentation of the prevalence across various

    locations within the Jail and Courthouse of inappropriate sexual behavior, including in other

    locations within the Jail (e.g., in Receiving, Classrooms, Kitchen, Dispensary, and the Bridge) and in

    the Courthouse, none of which were effectively addressed by Dr. Wilner.


                                                Table 2
                                 Sexual Misconduct Incidents by Location

 Location                          Population Data                   Dr. Wilner’s
                                                                        Count              Corrected Count*
 Division 1             New population data received
                        from 0330678, from Jan 15 to Feb        25                                  20
                        16
 Division 2             Data for four dorms from Jan 15
                                                                46                                  37
                        to Nov 18
 Division 3             Data from Jan 15 to Feb 16        22; Combined                Excluded – female division
 Division 3 Annex       Data from Jan 15 to Sep 17         Div 3 Annex                6; Separated from Div 3 as
                                                            into Div 3                    it’s a male division
 Division 4             Data from Feb 16 to Apr 18              47                    Excluded – female division
 Division 5             Data from Jul 15-Aug 15, then Nov
                                                                37                    Excluded – female division
                        17 to Nov 18
 Division 6             Data from Jan 15 to Nov 18             118                                84
 Division 8 RTU         Data from Jan 15 to Nov 18                                    149; Separated from Div 8
 Division 8             Data from Jan 15 to Nov 18                                     71; Separated from Div
                                                              1439;                    RTU; almost all in Div 8
                                                            Combined                           Cermak
 Division 9             Data from Jan 15 to Nov 18                                               618
 Division 10            Data from Jan 15 to Nov 18                                               348
 Division 11            Data from Jan 15 to Nov 18             100                                92
 Other Location         N/A                               Not included
                                                                                                    151
 in Jail                                                     in Fig.6
 Leighton               N/A                               Not included
                                                                                                    110
 Courthouse                                                  in Fig.6
*Differences in the counts were due to cases recoded to “Other Location in Jail” or other divisions based on source
files, or they were excluded based on cleaning criteria.


                                                         9
                 Figure 1
    Figure 6 from Dr. Wilner’s Report




                Figure 2
Corrected Version of Dr. Wilner’s Figure 6




                   10
20. Many of the same errors which plagued Dr. Wilner’s Figure 6 were also present in his Figure 12.

    Figure 12 relies on erroneous counts which require substantial clean-up, as discussed above.

    Specifically, Figure 12:

        a. Omits Division 1 altogether from the figure;

        b. Combines data for a female division (Division 3) with a male division (Division 3 Annex);

        c. Reports data for female divisions (Divisions 3, 4 and 5) which are irrelevant to the issues in

            this case;

        d. Combine data for Division 8 RTU with Division 8 (Cermak);

        e. Either excludes, or attributes to a division, incidents that occurred elsewhere in the Jail or in

            the Courthouse.

21. Even ignoring these flaws, we are unable to replicate his findings for Figure 12.


PATTERNS OF SEXUAL MISCONDUCT OVER TIME

22. Dr. Wilner refers throughout his report to the sexual misconduct behavior as “indecent exposure-

    related reported incidents”. This labeling tends to minimize the significance and severity of the

    sexually harassing behavior reported, particularly given the prevalence of masturbation and sexual

    assault incidents.

23. Dr. Wilner also created a benchmark comparison group of other unrelated inmate misconduct as if

    the significance of sexual misconduct should be credited only if it were the most prevalent

    misconduct in the Jail and Courthouse.

24. Figure 3 presents the pattern of sex-related incidents by quarter for the period from January 2015

    through September 2018. Each bar represents the total of Indecent Exposure, Sexual Harassment,

    Masturbation and Sexual Assault incidents against female employees. The graph shows a dramatic

    increase in incidents in 2015 and a decline in the later quarters of 2018. Across the time period,

    only 2 of 15 quarters had a sex-related incidence rate against female employees of less than once


                                                    11
per day and over half of the 15 quarters had sex-related incidence rates against female employees

of 2 or more times per day. Those frequency rates are shown with horizontal lines in Figure 3. I also

understand that CCSO’s 30(b)6) witness Bradley Curry testified that 36 sexual misconduct incidents

in two months would be significant (Curry deposition, 1/11/19, p. 88). A rate of 36 incidents in two

months equates to 54 incidents per quarter. That rate was equaled in the first quarter of 2015 and

far exceeded in every other quarter, as shown by the dotted horizontal line in Figure 3. The majority

of these incidents were Masturbation incidents which remained quite prevalent and began to

decline in Q1 of 2018 (see Figure 4).




                                               12
                                                       Figure 3


                                      Sex-Related Incidents by Quarter
                                      January 2015 - September 2018
            250

            200
Incidents




            150

            100

             50

              0
                  Q1 15 Q2 15 Q3 15 Q4 15 Q1 16 Q2 16 Q3 16 Q4 16 Q1 17 Q2 17 Q3 17 Q4 17 Q1 18 Q2 18 Q3 18
                                                                  Quarter


                         Masturbation (313)                                 Indecent Exposure (210/323)
                         Sexual Harassment (216/325)                        Sexual Assault (412)
                         Curry Significance Standard                        Once per day
                         Twice per day




                                                       Figure 4


                             Masturbation Incidents by Quarter
            140

            120

            100
Incidents




             80

             60

             40

             20

              0
                  Q1 15Q2 15Q3 15Q4 15Q1 16Q2 16Q3 16Q4 16Q1 17Q2 17Q3 17Q4 17Q1 18Q2 18Q3 18
                                                       Quarter

                                             Masturbation (313)




                                                          13
UNDERREPORTING OF INCIDENTS

25. The sexual misconduct incidents reported above are underestimates of the actual sexually harassing

   behavior experienced by female employees. We found about 50 incidents which described verbal

   threats of sexual assault coded as Aggravated Threats (301), Disrespect to Staff (322) or Verbal

   Threat to Staff (320), with no indication in the incident coding of the sexual nature of the threat or

   disrespect. Table 3 contains several examples of such cases. It is evident from the cases in Table 3

   that verbal sexual harassment and sexual threats occurred in many locations throughout the Jail and

   Courthouse, and the female victims of such behavior included corrections officers, medical

   personnel, courtroom personnel and social workers. We also understand from the declarations

   that we reviewed that many, possibly a huge majority, of incidents of verbal sexual harassment

   were not reported at all under any codes.




                                                   14
15
16
26. In addition, the Iack of access to report incidents in CCOMS for employees in positions other than

    Corrections Officers is a systematic factor which contributes to underreporting of sexual misconduct

    incidents for these employees, especially when counts are based on CCOMS data. I understand that

    Cermak medical and mental health personnel were never themselves given access to CCOMS to

    submit incident reports that would trigger the disciplinary process, but rather had to rely on uniform

    staff to submit such reports for them (Patel deposition, pp. 86-87 and 102-104; Freeman deposition,

    pp. 116-117) Non-uniform staff and civilian personnel were able to submit written reports of

    inmate misconduct to their managers or to enter reports in the hospital reporting system, but such

    reports were not tracked in CCOMS and did not initiate the disciplinary process (Patel deposition,

    pp. 154-155). Court personnel were only permitted to enter incident reports in CCOMS beginning in

    November 2017 (Patel deposition, pp. 102-104). As a result, the frequency of incidents against

    female employees other than Corrections Officers when counted by CCOMS would be an

    underestimate. Also, the percentage representation of non-uniformed employees among the

    victims of sexual misconduct would be similarly affected.

27. Of the incidents reported in CCOMS as sexual misconduct, approximately 80% are committed by

    male inmates against female CCSO employees, an additional 17% are against female medical

    personnel, 2% are incidents against both CCSO and Medical personnel and a final 2% are against

    CCSO female employees and others (including APDs).


CONCLUSION

28. It is my professional opinion based on the data I analyzed that sexual misconduct against female

    employees was widespread throughout the Jail and Courthouse over the period of January 2015

    through September 2018. This behavior increased dramatically in 2015 and remained at or above

    150 reported incidents per quarter until the second quarter of 2018, after the TRO was issued in this

    case. Even in the third quarter of 2018 the rate was just below one reported incident per day and

                                                   17
    far above the level of concern identified by CCSO’s 30(b)(6) witness, Mr. Curry. Masturbation and

    Indecent Exposure were the most frequently reported incidents of sexual misconduct against female

    employees in various positions, including Corrections Officers, medical personnel and other staff at

    CCSO.

29. It is also my professional opinion that data used by Dr. Wilner to reach his conclusions are flawed

    and unreliable as a basis for his conclusions. Dr. Wilner failed to identify cases with relevant sexual

    misconduct codes (e.g., Sexual Assault cases and cases where incident descriptions included sexual

    threats) and included data for a large number of cases unrelated to the allegations in this case

    (incidents against APDs, against male employees and incidents occurring outside the Jail or Leighton

    Courthouse). Unfortunately, he also appears to have made calculation errors which distorted his

    findings.




                                                    18
I make this declaration under penalty of perjury, this 12th day of April 2019.




 Kathleen K. Lundquist, Ph.D.




                                            19
ATTACHMENT A




     20
                            KATHLEEN KAPPY LUNDQUIST

                                     APTMetrics, Inc.
                                   One Thorndal Circle
                                    Darien, CT 06820
                                 Business: (203) 655-7779


                                       EDUCATION

Ph.D.                     Psychometrics          Fordham University            1979
M.A.                      Psychometrics          Fordham University            1976
B.A. summa cum laude      Psychology             College of Mt. St. Vincent    1974


                             PROFESSIONAL EXPERIENCE

1995 to Present   APTMetrics, Inc.

                  President and CEO. Founded and manages the firm, which provides
                  consulting services in the design and validation of employee
                  selection procedures, performance management, downsizing and
                  executive assessment for Fortune 100 clients in the aerospace,
                  banking, pharmaceutical, telecommunications, consulting and
                  utility industries. Project experience also includes a variety of
                  public sector employers. Conducts litigation support activities,
                  including serving as an expert witness for both plaintiffs and
                  defendants, and as a court-appointed expert and monitor in
                  settlements of class action litigation.


1990 to 1995      HRStrategies

1991 to 1995      Vice President. Responsible for managing the New York Regional
                  Office of HRStrategies, providing consulting services in skills
                  assessment, survey design, test development, and validation
                  projects for clients primarily in Fortune 100 companies.

1990 to 1991      Managing Principal. Opened the New York Regional Office of
                  HRStrategies.




                                           21
1989 to 1990   HEWITT ASSOCIATES

               Consultant. Provided assistance to clients in the design and
               implementation of performance management and other human
               resource programs. Special expertise in the areas of construction
               and validation of selection systems and management of large scale
               research projects.


1979 to 1989   SOUTHERN CALIFORNIA EDISON

1987 to 1989   Manager, Human Resources Measurement and Development.
               Responsible for managing, promoting, and administering research
               and development programs related to selection, training, and
               organizational development. Areas of responsibility included (1)
               internal management consulting, (2) development and validation of
               selection procedures, (3) design and administration of corporate
               training programs, and (4) employee development programs such
               as career counseling, performance management, and educational
               assistance. Directed a professional staff of forty and administered a
               budget of $3.5 million. Interfaced with all levels of management,
               legal counsel, and federal and state EEO compliance agencies.

               As the chief Industrial Psychologist for the corporation,
               responsibilities also included (1) managing the behavioral reliability
               and psychological assessment programs, (2) testifying at grievances,
               arbitrations, and trials, and (3) serving in an oversight capacity for
               Employee Assistance Program and certification of mental health
               provider network.

1985 to 1986   Manager, Human Resources Measurement. Responsible for all
               selection procedure development, test validation, and
               administration of testing program for over 15,000 people annually.
               Directed a professional staff of seven psychologists and a total staff
               of 19.




                                         22
 1983 to 1985   Project Administrator, Selection Task Force. Responsible for design
                and execution of company-wide studies to validate new selection
                procedures for major entry-level jobs. Completed criterion-related
                and content validation studies covering 92 percent of entry-level
                hiring activity. Directed a staff of 12 and administered a budget of
                $400,000.

 1979 to 1983   Industrial Psychologist. Responsible for test development,
                validation, and internal consulting on personnel research issues.

 1978 to 1979   EDUCATIONAL TESTING SERVICE

                Senior Research Assistant. Conducted special research studies
                involving item analysis and IRT calibration of large scale test
                databases. Developed instructional workshops on the use of item
                response theory. Provided technical assistance to state and local
                education agencies on program evaluation.

 1978           NATIONAL ACADEMY OF SCIENCE

                Research Associate to the Committee on Ability Testing. Provided
                staff assistance to the blue ribbon panel studying test bias. Wrote
                position papers in the area of employment testing. Represented
                the Committee at relevant meetings.


1974 to 1975    HARCOURT BRACE JOVANOVICH

                Research Assistant. Participated in the development of the
                Metropolitan Achievement Test, including item writing and
                statistical analyses.


                                  TEACHING

 1986 to 1989   California School for Professional Psychology. Graduate faculty.
                Taught Personnel Assessment, Statistics, and Advanced Multivariate
                Methods for doctoral candidates in Organizational Psychology.
                Mentored Doctoral dissertation.

 1980 to 1988   University of San Francisco. Graduate faculty. Taught Statistics and
                Advanced Research Design for Human Resources & Organizational
                Behavior major. Mentored Masters theses.



                                         23
  1977               Long Island University. Adjunct Faculty. Taught graduate courses in
                     Statistics and Research Methodology.

  1976 to 1978       Mercy College. Adjunct Faculty. Taught Introductory Psychology,
                     Theories of Personality, Statistics and History of Psychology.


                                 SPECIAL INTEREST AREAS

 Pay Equity, Criminal Background Checks and Building Diversity in Leadership Pipelines.



                               EDUCATIONAL FELLOWSHIPS

  1976 to 1977       Fordham University. Teaching Fellowship. Responsible for the
                     development and evaluation of individualized, self-paced
                     instruction in General Psychology, as well as courses in Statistics
                     and Applied Psychology.

  1976               Educational Testing Service. Summer Research Fellowship.
                     Investigated gender and ethnic bias in testing methods.


  1975 to 1976       Fordham University. Graduate Research Assistant. Assisted Drs.
                     Anne Anastasi and John Walsh in graduate courses on Statistics and
                     Computer Utilization.

  1974 to 1976       Harcourt Brace Jovanovich. Fellowship in Psychometrics.
                     Conducted a review of tests for gender bias in content. Also
                     participated in test administration and validation of a general
                     intelligence test for minority group job applicants.


                                         PUBLICATIONS

Lundquist, K. K., Locklear, T. S., & Lippstreu, M. (2017). Using Your Data Wisely: Proactive
   Monitoring of Employment Disparities. In S. B. Morris &
   E. M. Dunleavy (Eds.), Adverse Impact Analysis: Understanding Data, Statistics and Risk.
   (pp. 261-277). New York: Routledge.

Ashe, R. L., & Lundquist, K. K. (2010). The Legal Environment for Assessment. In J. C. Scott & D.
   H. Reynolds (Eds.), Handbook of Workplace Assessment (pp. 643-669). San Francisco:
   Jossey Bass.


                                               24
Goldstein, I. L., & Lundquist, K. K. (2009). A Five-Year Journey with Coca-Cola. In J. Outtz (Ed.),
   Adverse Impact: Implications for organizational staffing and high stakes selection (pp. 473-
   501) . New York: Routledge.

Lundquist, K. K. (2009). Validation of performance appraisals: Ongoing questions in a new light
   post Ricci and the FPA. Paper presented at the American Employment Law Conference,
   October 2009.

Lundquist, K. K. (2009). Does affirmative action still work? Diversity Executive, May 2009.

Lundquist, K. K. (2008). Beyond affirmative action: The changing face of recruitment. Talent
   Management, Vol. 4, No. 1, 18-23.

Lundquist, K. K., Scott, J. C., & Curtis, J. R. (1995). Selection techniques for a diverse workforce.
   In American Bar Association (Eds.), Equal Employment Opportunity Laws 30 Years Later.
   Washington, D.C.: American Bar Association.

Lundquist, K. K., & Jones, D. P. (1992). Skill-Based Job Analysis. Technical & Skills Training,
   February/March1992, 7-12.

Jones, D. P. & Lundquist, K. K. (1991). Construction and skilled trades selection system: Job
   analysis report. Washington, D.C.: Edison Electric Institute.

Jones, D. P. & Kappy, K. A., (1990). Construction and skilled trades selection system: Final
   technical report. Washington, D.C.: Edison Electric Institute.

Kappy, K. A., (1979). Differential effects of decreased testing time on the verbal and
   quantitative aptitude scores of males and females. Unpublished doctoral dissertation,
   Fordham University, May 1979. (Mentor: Dr. Anne Anastasi)


                                       PRESENTATIONS

 2018                 Lundquist, K. K. “Criminal Background Checks: New Realities”,
                      National Society of Human Resource Management (SHRM)
                      Webcast. November 2018.

 2018                 Lundquist, K. K., Kantrowitz, T., Knapp, D. & McHenry, J. Panel
                      discussion entitled “Gender Equity in I/O Practice: The Known and
                      Unknown” at the annual meeting of the Society for Industrial and
                      Organizational Psychology, Chicago, IL, April 2018.




                                                 25
2017   Gray, M., Sailer, W., & Lundquist, K. K. Panel discussion entitled
       “Data Analytics in the Workplace” at the American Employment
       Law Conference, La Jolla, CA, October 2017.

2017   Baffa, D., Tyman, A., Lundquist, K. K., & White, P. Panel discussion
       entitled “Using Big Data to Make Employment Decisions. Webinar
       conducted by Seyfarth Shaw, May 2017.

2016   Rafuse, N. E., Lundquist, K. K., & Bogan, L. Panel discussion entitled
       “The Moneyball of Employment Decisions: Using People Analytics
       and Big Data as a Recruitment and Selection Device” at the Retail
       Industry Law Conference, Atlanta, GA, October 2016.

2016   Lundquist, K. K. Validation Issues in the Use of Big Data. Testimony
       at the U.S. Equal Employment Opportunity Commission meeting
       entitled “Big Data in the Workplace: Examining Implications for
       Equal Employment Opportunity Law, Washington, D.C., October 13,
       2016.

2016   Locklear, T. A., & Lundquist, K. K. Prepare for the Future of Pay
       Equity. Webinar presented by the Society for Human Resource
       Management, September 22, 2016.

2016   Lundquist, K. K. New Challenges from the Court Room.
       Presentation at the Metropolitan New York Association of Applied
       Psychology, New York, June 2016.

2016   Lundquist, K. K., McLellan, J., & Reithel, S. Financial Advisors:
       Capturing the Formula for Success. Paper presented the annual
       Society for Industrial and Organizational Psychology conference,
       Anaheim, CA, April 2016.

2016   Lundquist, K. K., Ashe, R. L., Jr., & Dermody, K. Legal Update:
       What’s New and How it Affects You. Workshop presented the
       annual Society for Industrial and Organizational Psychology
       conference, Anaheim, CA, April 2016.

2016   Lipnic, V, Lundquist, K. K., Morgan, H. A., & Webber, C. E. Panel
       discussion entitled “21st Century Science Meets 20th Century Rules:
       Can Employers Make Effective Use of Big Data that Complies with
       UGESP” at the American Bar Association’s National Conference on
       EEO Law, Austin, TX, March 2016.




                                 26
2016   Lundquist, K. K. Assessing “Substantially Similar” Work. Webinar
       presented by Davis, Wright, Tremaine entitled “The New Push for
       Pay Equity”. March 2016.

2016   Lundquist, K. K. Assessing “Substantially Similar” Work. Webinar
       presented by Hunton & Williams entitled “Complying with
       California’s New Fair Pay Act”. January 2016.

2015   King, A. G., Lundquist, K. K., & Morgan, H. A. Finding a needle in a
       haystack or something more painful: The use of algorithms and big
       data in the hiring process. Presentation at the American
       Employment Law Conference, Ojai, CA, October 2015.

2015   Geier, J., Glasser, N., Holt, R., Lundquist, K. K., & Morgan, H. A. Big
       data analytics and HR technology: Meeting emerging challenges in
       sourcing and selection. Presentation at the annual conference of
       the National Industry Liaison Group, New York, July 2015.

2015   Lundquist, K. K. Legal update: What’s new and how does it affect
       you! Presentation at the Personnel Testing Council of Metropolitan
       Washington, Alexandria, VA, July 2015.

2015   Lundquist, K. K. Big data and big challenges in managing the legal
       risk of your assessments. Presentation at the annual conference of
       the International Personnel Assessment Council, Atlanta, GA, July
       2015.

2015   Lundquist, K. K. The current status, opportunities and challenges as
       we face discrimination in the 21st Century. Testimony at the U.S.
       Equal Employment Opportunity Commission meeting on racial and
       ethnic discrimination in the 21st century workplace, Miami, FL, April
       15, 2015.

2014   Lundquist, K. K. A Primer on Performance Management.
       Presentation at the American Bar Association’s Eighth Annual Labor
       & Employment Conference, Los Angeles, CA, November 2014.

2014   Lundquist, K. K., & Fortney, D. Criminal Background Checks. Series
       of four podcasts presented by the Society for Human Resource
       Management,
       http://www.shrm.org/multimedia/podcast/pages/default.aspx,
       June 2014.




                                 27
2014   Lundquist, K. K. Working with Experts: What Lawyers Do Wrong (or
       Occasionally Right). Panel discussion at the annual National
       Employment Law Association conference, Boston, MA, June 2014.

2013   Lundquist, K. K., & Fortney, D. What to do when a Criminal
       Background Check Turns Up … Something. Webinar presented by
       the Society for Human Resource Management, December 11, 2013.

2013   Lundquist, K. K., Ashe, R. L., Jr., Livingston, D., & Nordstrom, M. The
       Latest Line of Attack: Performance Appraisals Revisited. Panel
       discussion at the American Employment Law Conference, Santa
       Barbara, CA, October 2013.

2013   Lundquist, K. K., Ashe, R. L., Jr., Locklear, T.S., & Barsness, P.
       Assessing the Legal Risks of your Assessments. Workshop
       presented the annual Society for Industrial and Organizational
       Psychology conference, Houston, TX, April 2013.

2012   Lundquist, K. K. Validation 101: Testing the test. Panel discussion
       entitled “The Survivors post Dukes and Ricci: Cases about biased
       tests and job requirements that have not been validated” at the 6th
       Annual American Bar Association Labor and Employment Law
       Conference, Atlanta, GA, November 2012.

2012   Lundquist, K. K. International Research on Alternative Selection
       Procedures. Presentation at the annual conference of the Society
       for Industrial and Organizational Psychology, San Diego, CA, April
       2012.

2011   Lundquist, K. K. Diversity: Beyond the Requirements. Presentation
       at the Southern Connecticut Society for Human Resource
       Management, November 2011.

2011   Lundquist, K. K. Addressing the subjectivity challenge. Presentation
       at the American Employment Law Conference, Ojai, CA, October
       2011.

2009   Lundquist, K. K., & Locklear, T. S. What you don’t know can hurt
       you: The value of an HR process audit. Webinar presented for
       Southern Connecticut Society for Human Resource Management,
       March 2011.




                                 28
2010   The Power of Measurement: Evaluating your diversity success.
       Presentation at the annual conference of DiversityBusiness.com,
       Washington, D.C., April 2010.

2010   Lundquist, K. K., & Ashe, R. L., Jr. Trends in Employment Law: Ricci
       and Beyond. Workshop presented the annual Society for Industrial
       and Organizational Psychology conference, Atlanta, GA, April 2010.

2009   Lundquist, K. K. Validating performance appraisals: Ongoing
       questions in a new light. Presentation at the American Employment
       Law Conference, Dana Point, CA, October 2009.

2009   Lundquist, K. K., Scott, J. C., & Puma, M. J. “How to make lemonade
       …”: A recipe for moving forward after your corporate restructuring.
       Webinar presented by Talent Management Magazine, September
       2009.

2009   Lundquist, K. K., Goldstein, H. & Perkins, W. The Ricci case in a
       Nutshell. Presentation at the Metropolitan Association of Applied
       Psychologists (METRO), New York, NY, September 2009.

2009   Dichter, M. S., Evans, P. C., Painter, A. M., Stillman, N. G., &
       Lundquist, K. K. “Understanding Ricci, the New Haven Firefighters
       Case: Implications for your employment decisions and diversity
       practices. Webinar presented by Morgan Lewis & Bockius LLP,
       August 2009.

2009   Lundquist, K. K., & Geier, J. A. The Ricci case or How to test in
       turbulent times. Presentation at the Northeast Region Corporate
       Industry Liaison Group, New York, NY, June 2009.

2009   Lundquist, K. K., & Scott, J. C. Bulletproofing a reduction in force.
       Webinar presented for Southern Connecticut Society for Human
       Resource Management, May 2009.

2009   Lundquist, K. K., Goldstein, I. L., Mehri, C., Redwood, R., & Moan, J.
       Toward innovation: A five year journey with Coca-Cola. Invited
       SIOP address at the annual convention of the Society for Industrial
       and Organizational Psychology, New Orleans, LA, April 2009.

2008   Lundquist, K. K., & Scott, J. C. Testing the Test: Validation, Litigation
       & Risk Management. Webinar presented by Talent Management
       Magazine, November 2008.



                                  29
2008   Lundquist, K. K. The Power of Measurement: Tracking your
       Diversity Success. Invited presentation at Nyckeltalsinstitutet AB,
       Stockholm, Sweden, April 2008.

2008   Lundquist, K. K. Making diversity work: How to measure and
       advance the impact of your internal inclusion initiatives. Webinar
       presented for Southern Connecticut Society for Human Resource
       Management, April 2008.

2007   Lundquist, K. K. The Power of Measurement: Evaluating your
       Diversity Success. Presentation at the SHRM Workplace Diversity
       Conference, Philadelphia, PA, October 2007.

2007   Lundquist, K. K. How to determine if your company’s tests pass
       muster. Presentation at the Workforce Opportunity Network
       sponsored by ORC, Dallas, TX, October 2007.

2007   Lundquist, K. K., Casellas, G. F., & Moan, J. P. Toward Innovation:
       New Insights for the Multicultural Workplace. Presentation at the
       Southern Connecticut Society for Human Resource Management,
       September 2007.

2007   Lundquist, K. K. Innovative approaches to testing. Testimony at
       the U.S. Equal Employment Opportunity Commission meeting on
       employer testing and screening, Washington, D. C., May 16, 2007.

2007   Ashe, R. L., Jr., & Lundquist, K. K. Building Legal Defensibility into
       your HR Processes. Workshop presented the annual Society for
       Industrial and Organizational Psychology conference, New York, NY,
       April 2007.

2007   Lundquist, K. K. & Casellas, G. F. Toward Innovation: Reflections on
       the Coca-Cola Experience. Presentation at the Chief Diversity
       Officer Forum, Greensboro, NC, March 2007.

2006   Lundquist, K. K. & Casellas, G. F. Human resource process audits:
       The whys, the hows and the wherefores. E-seminar presented by
       Workforce Performance Solutions magazine, November 2006.

2006   Lundquist, K. K. Latest issues in employment litigation.
       Presentation at the Middle Atlantic Personnel Assessment Council
       conference, Princeton, NJ, November 2006.




                                 30
2006   Lundquist, K. K. Latest issues in employment litigation.
       Presentation at the Metropolitan New York Association of Applied
       Psychology, New York, June 2006.

2006   Lundquist, K. K. Current areas of challenge in HR practices: How to
       avoid costly class action settlements. Presentation at the Personnel
       Testing Council of Metropolitan Washington, Washington, D. C.,
       June 2006.

2006   Casellas, G. F. & Lundquist, K. K. Measuring progress in diversity:
       Practical and legal considerations for the journey. Presentation at
       the annual Diversity Conference of The Conference Board, New
       York, May 2006.

2006   Lundquist, K. K. Making your case: Judicious tips for communicating
       with judges, juries and attorneys. Presentation at the Society for
       Industrial and Organizational Psychology conference, Dallas, April
       2006.

2006   Lundquist, K. K. Employee selection and testing: What you must
       know. Presentation at the Pacific Employment Law Conference,
       Seattle, May 2006.

2006   Lundquist, K. K. 21st Century Employee Selection. Presentation at
       the American Bar Association, Section of Labor and Employment
       Law, Equal Employment Opportunity Committee, La Jolla,
       California, April 2006.

2005   Lundquist, K. K. Testing: What’s New and What’s Scary or How to
       Avoid the Snake Oil Salespeople. Presentation at the 24 th Annual
       Davis, Wright, Tremaine Employment Law Seminar, Seattle,
       October 2005.

2005   Lundquist, K. K. Diversity Measurement in Organizations: The
       changing challenge. Presentation at the annual convention of the
       American Psychological Association, Washington, D. C., August
       2005.

2005   Lundquist, K. K. Recipe for Workplace Success: Personality is the
       secret ingredient. Presentation at the annual convention of the
       International Council on Hotel, Restaurant and Institutional
       Education, Las Vegas, July 2005.




                                31
2005   Testing: What’s New and What’s Scary or How to Avoid the Snake
       Oil Salespeople. Presentation at the National Employment Law
       Council Conference, Chicago, April 2005.

2005   Lundquist, K. K., Curtis, J. C., & Snyder, D. W. Blind Judgment: An
       attempt to reduce adverse impact in the interview. Panel
       discussion at the Society for Industrial and Organizational
       Psychology conference, Los Angeles, April 2005.

2004   Put to the Test: The New Scrutiny of Employee Testing and
       Selection Procedures. Presentation at The American Employment
       Law Council, Twelfth Annual Conference, Palm Beach, Florida,
       October 2004.

2004   Lundquist, K. K. & Scott, J. C. Legal considerations when auditing
       your performance management system. Panel discussion at the
       Society for Industrial and Organizational Psychology conference,
       Chicago, April 2004.

2002   The Evolving Definition of Work. Presentation to the Connecticut
       Quality Improvement Association, Wallingford, CT, October 2002.

2002   In the Line of Fire: From the HR Process Design Perspective.
       Presentation to the Equal Employment Advisory Council’s Training
       Program on Employment Discrimination Class Actions, Alexandria,
       Virginia, April 2002.

2002   What I/Os Need to Know About the Skill Standards Movement.
       Panel discussion at the Society for Industrial and Organizational
       Psychology conference, Toronto, April 2002.

2001   The Litigation Landscape: How it Affects our Role as I/O
       Psychologists. Presentation to the Society for Industrial and
       Organizational Psychology Doctoral Consortium, San Diego,
       California, April 2001.

2000   Pay Equity: The New Discrimination Frontier. Workshop presented
       by Economic Research Services, Atlanta, Georgia, October 2000.

2000   Use and Abuse of Experts. The American Employment Law Council,
       Eighth Annual Conference, Hot Springs, Virginia, October 2000.




                                 32
1999   Compensation Disparities and Organizational Realities. American
       Bar Association, Section of Labor and Employment Law, Equal
       Employment Opportunity Committee, Boca Raton, Florida, March
       1999.

1997   Downsizing: Lessons from the Firing Line. Georgia State University,
       Human Resources Round Table, Atlanta, Georgia, January 1997.

1997   Recent developments in employment litigation. Workshop
       presented with R. Lawrence Ashe, Jr., Esq. at the Society for
       Industrial and Organizational Psychology, St. Louis, Missouri, April,
       1997.

1996   Success factors for I/O doctoral programs: Planning for the 21 st
       century. Panel discussion presented at the Society for Industrial
       and Organizational Psychology, San Diego, California, April 1996.

1995   Selection techniques for a diverse workforce. Presented at the
       American Bar Association Section of Labor and Employment Law
       Anniversary Celebration, Washington, D.C., May 1995.

1994   Training to the top: Workforce skills and global competitiveness.
       Symposium presented at the Society for Industrial Organizational
       Psychology, Nashville, TN, April 1994.

1992   Attacking the skills gap: A report from the firing line. Symposium
       presented at the Society for Industrial and Organization Psychology,
       Montreal, Ontario, Canada, May 1992.

1991   Skill-based job analysis: A strategy for closing the skills gap. Paper
       presented with Michelle M. Crosby at the Society for Industrial and
       Organizational Psychology, St. Louis, MO, April 1991.

1990   The role of the analyst in the job analysis process. Compiler or
       interpreter? Paper presented at the annual conference of the
       International Personnel Management Association Assessment
       Council, San Diego, CA, June 1990.

1990   An overview of today’s testing technology. Paper presented at the
       Annual Labor and Employment Law Conference of Seyfarth, Shaw,
       Fairweather & Geraldson, Chicago, IL, June 1990.




                                 33
 1990                Recent developments in EEO. Workshop presented with R.
                     Lawrence Ashe, Jr. Esq., at the annual conference of the Society for
                     Industrial and Organizational Psychology, Miami Beach, FL, April
                     1990.

 1990                Technology, automation and their human resources implications.
                     Paper presented the Local Government Personnel Association,
                     Washington, D.C., March 1990.

 1989                Employee selection systems: Interviews, written and physical tests,
                     experience checks, differential scoring, and formal validation
                     studies after Hopkins, Atonio and Watson. Workshop presented at
                     the National Employment Law Institute Conference on EEO in
                     Federal, State, and Local Government, Washington, D.C.,
                     September 1989.

 1989                Designing and conducting large-scale research projects. Workshop
                     presented with David P. Jones at the annual conference of the
                     Society for Industrial and Organizational Psychology, Boston, MA,
                     April 1989.

 1988                Considerations in setting cutoff scores: Legal and professional
                     standards. Workshop presented with David P. Jones at the annual
                     Edison Electric Institute Test Users Conference, Dearborn, MI,
                     October 1988.

 1983                Employment selection and testing: A review of legal and practical
                     considerations. Paper presented at the California Employment Law
                     Conference, San Francisco, CA, November 1983.

 1980                Achievement level testing effects on Rasch item difficulty estimates.
                     Paper presented at the annual meeting of the American Educational
                     Research Association, Boston, MA, April 1980.

 1979                The impact of test speededness of Rasch item calibrations. Paper
                     presented with A.S. Cohen at the annual meeting of the American
                     Psychological Association, New York, NY, September 1979.



                                 PROFESSIONAL AFFILIATIONS

American Psychological Association, Fellow
Society for Industrial and Organization Psychology, Fellow


                                              34
Phi Beta Kappa
National Association of Women Business Owners
National Association of Female Executives

                                           LICENSES

Licensed as a Psychologist in the State of Connecticut, No. 001967

                                           AWARDS

Named one of “America’s Top Diversity Champions for 2010” by DiversityBusiness.com.
Received the 2010 Diversity Policy/Advocacy Award from Hartford Business Journal.
Finalist in the 2009 Stevie Awards for Women in Business: Best Entrepreneur – Service
Businesses - Up to 100 Employees - Business Services; APT wins Best Overall Company of the
Year – Service Businesses – Up to 100 Employees – Business Services.
Human Resource Vendor of the Year 2009, Society for Human Resource Management, Southern
Connecticut Chapter.
Finalist in the 2007 Ernst & Young Entrepreneur of the Year Award for Metropolitan New York
Region.
Connecticut Woman Business Owner of the Year, 2002.

                                    BOARD MEMBERSHIPS

Board Member, Society for Industrial and Organizational Psychology, holding the position of
Financial Officer/Secretary and ex officio Board Member of the SIOP Foundation, 2012 – 2015.
Board Member, National Council for Research on Women and member of the Advisory Board of
the Council’s Corporate Circle, 2010 – 2014.
Board Member, Connecticut Business & Industry Association, 2007 – 2012.
Board Member and Chair of Education Committee, Maritime Aquarium, 2007 – 2014.
Board Member, Volunteer Center of Southwestern Fairfield County, 2003 – 2007.
President, Wade Foundation, 2001 – present.

                                       APPOINTMENTS

Sworn member of the external advisory board for the U.S. Department of State’s Foreign
Service Officer Examination, 2013 – 2019.

Member of the expert panel on assessment for the National Skills Standards Board (NSSB) and
chair of the Endorsement Review Panel for the NSSB, 1999 – 2003


                                              35
                     KATHLEEN KAPPY LUNDQUIST, Ph.D.

                 Testimony as an Expert in the Past Four Years

2018 – present     Chen-Oster, et al. v. Goldman Sachs. Case No. 10 Civ. 6950 (HT)
                   (RWL) (USDC S. D. New York).

2014 – 2015        Godfrey, et al. v. The City of Chicago. Case No. 12 C 08601
                   (USDC N. D. Illinois).

2013 – present     Herman Brewer, et al. v. Holder. Case No. 1:08-cv-01747 (BJR)
                   (USDC District of Columbia).

2012 – 2016        Houser, et al. v. Pritzker. Case No. 10-cv-3105 (FM) (USDC S. D.
                   New York).

2012 – present     Laryssa Jock, et al. v. Sterling Jewelers Inc. AAA Case No. 11 160
                   00655 08

2012 – 2015        Andrews, et al. v. City of New York. Civil Action No. 10-cv-2426
                   (SHS) (MD).




                                       36
ATTACHMENT B




     37
                                      DOCUMENTS REVIEWED

    Electronic File Name                  Document Name or Description                    Pages   Bates #

Howard v. Cook County                 Sdahrie Howard, et al., v. Cook County               15
Confidentiality Agreement.pdf         Confidentiality Order
Cook County Sheriff's Office's Rule   Cook County Disclosure and Expert Report of          215
26(a)(2) Disclosures.pdf              Benjamin S. Wilner
[143] Third Consolidated              3rd Consolidated Complaint from Sdahrie              35
Complaint AMENDED                     Howard et al., dealing with sexual discrimination
complaint.pdf                         class action lawsuit
2019.1.14 Lakisha Macklin             Lakisha Macklin Declaration of Sexual                 8
Declaration.pdf                       Harassment
Anderson, Tamara declaration.pdf      Tamara Anderson Declaration of Sexual                 7
                                      Harassment
Brown(2), Jacqueline.pdf              Jacqueline Brown Declaration of Sexual                8
                                      Harassment
Lanier, Shonnita.pdf                  Shonnita Lanier Declaration of Sexual                 7
                                      Harassment
Montgomery, Anntionettea.pdf          Anntionettea Montgomery Declaration of Sexual         5
                                      Harassment
Washington-Farr, Hester               Hester Washington-Farr Declaration of Sexual          6
declaration.pdf                       Harassment
CCSO_HOWARD_0324281.xlsx              Chart and Graph of Indecent exposure related         N/A
                                      incidents reported April 2016-Sept 2018
CCSO_HOWARD_0324272.xlsx              Summary Table comparing General Population           N/A
                                      v High Security California Jails
CCSO_HOWARD_0324273.xlsx              Summary of Annual PREA Rates per State               N/A

CCSO_HOWARD_0324274.xlsx              List of Documents considered in Howard et al v       N/A
                                      Cook County
CCSO_Howard_0321726.xlsx              Incidents Reported Table 2002-2018 Part 1            N/A

CCSO_Howard_0321727.xlsx              Incidents Reported Table with Inmate's Name          N/A
                                      Part 2
CCSO_Howard_0321728.xlsx              Incidents Reported Table Part 3                      N/A

CCSO_HOWARD_0324282.xlsx              Cook County Summary of Incidents (Assault w          N/A
                                      Bodily Fluids) by month, Location, Location
                                      Categorization, and Adjudication by Inmate
CCSO_HOWARD_0324283.xlsx              Cook County Summary of Incidents (Indecent           N/A
                                      Exposure) by month, Location, Location
                                      Categorization, and Adjudication by Inmate
exhibit 6.pdf                         Inmate Disciplinary Charge Codes and                  7     0078544-
                                      Penalties Dec 2013                                          0078550
Change 2 to disciplinary code.pdf     Inmate Disciplinary Reports and Hearing              11     0001676-
                                      Procedure Changes w/ Copies of Blank Reports                0001686




                                                  38
    Electronic File Name      Document Name or Description                 Pages   Bates #

exhibit 5.pdf              Inmate Disciplinary Charge Codes and              6     0078551-
                           Penalties Nov 2017                                      0078556
CCSO_HOWARD_0324284.xlsx   Cook County Summary of 300 Level Benchmark       N/A
                           Incidents (Battery, Verbal Threats, etc.) by
                           month, Location, Location Categorization, and
                           Adjudication by Inmate
CCSO_Howard_0330678.pdf    General Population ADP at CIDOC by Division       1
                           and Month 2015-2018
1-14-19-Howard-Patel-      Rule 30(b)(6) Deposition of Amar Patel,          167
Compressed(mw).pdf         Jan 14, 2019
1-16-19-Howard-Freeman-    Deposition of Dominique Karrion Freeman,         218
Compressed.pdf             Jan 16, 2019
Curry, Bradley - CT.pdf    Deposition of Bradley Curry, Jan 11, 2019        313




                                       39
